Citation Nr: 1011482	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a 
right hip disorder to include as secondary to service 
connected bilateral pes planus and residuals of a crush 
injury to the left fifth metatarsal head.

2.  Entitlement to service connection for a right knee 
disorder to include as secondary to service connected 
bilateral pes planus and residuals of a crush injury to the 
left fifth metatarsal head.

3.  Entitlement to service connection for a right ankle 
disorder to include as secondary to service connected 
bilateral pes planus and residuals of a crush injury to the 
left fifth metatarsal head.

4.  Entitlement to a higher rating for bilateral pes planus 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for right 
hip, right knee, right ankle, left ankle, and low back 
disorders, all to include as secondary to the Veteran's 
service connected feet disabilities, and denied an evaluation 
higher than 10 percent for the bilateral pes planus.  The 
Veteran, who had active service between November 1976 and 
October 1984, has appealed this decision to the BVA and the 
case was referred to the Board for appellate review.

During the pendency of the appeal, in a rating decision in 
April 2007, the RO increased the rating for the service 
connected bilateral pes planus from a noncompensable rating 
to 10 percent, effective the date the Veteran filed his claim 
for an increased rating with VA.  The Veteran continued his 
appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In January 2008 and April 2009, the Board returned the case 
to the RO for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives as to 
the issues of service connection for a right hip disorder, 
right knee disorder, left ankle disorder, and an increased 
rating for service connected pes planus.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In an unappealed rating decision in June 2004, the RO denied 
the claim of service connection for a low back/spina bifida 
occulta disorder.  By operation of law, the unappealed rating 
decision became final.  38 U.S.C.A. § 7105.  Although the RO 
did not adjudicate the Veteran's claim for service connection 
for a low back disorder to include a claim for new and 
material evidence to reopen the previously denied claim, the 
Board has jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  For this 
reason, the Board has styled the claim of service connection 
for low back disorder to reflect the previous final rating 
decision.

The issues of service connection for a right ankle disorder, 
a right knee disorder, and a low back disorder (on the 
merits) are addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  In an unappealed rating decision in June 2004, the RO 
denied service connection for a low back disorder.  

2.  The additional evidence presented since the June 2004 
rating decision denying service connection for a low back 
disorder relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  Residuals of a right hip injury were not manifested 
during service, and any current right hip disorder is not 
shown to be causally or etiologically related to service or 
to a service connected disability.

4.  Residuals of a left ankle injury were not manifested 
during service, and any current left ankle disorder is not 
shown to be causally or etiologically related to service or 
to a service connected disability.

5.  Bilateral pes planus is not productive of, or manifest 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities


CONCLUSIONS OF LAW

1.  The rating decision in June 2004 denying service 
connection for a lower back disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§  3.104, 20.200, 20.302, 
20.1103 (2009).

2.  The additional evidence presented since the rating 
decision in June 2004 is new and material, and the claim of 
service connection is reopened.  38 U.S.C.A. § 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.159, 20.1105 
(2009).

3.  A right hip disorder was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

4.  A left ankle disorder was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The notification obligation was accomplished by way of 
letters from the RO to the Veteran dated in September 2005, 
June 2006, and June 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran also did not receive notice as set forth in Kent 
v. Nicholson, 20 Vet. App. 1, 9 (2006) (notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought).  
However, in light of the favorable disposition, that is, the 
reopening of the claim of service connection for a low back/ 
spina bifida occulta disorder, the Veteran has not been 
prejudiced by the lack of Kent notice.

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstance of this case.  In 
this regard, the RO obtained the Veteran's service treatment 
records, service personnel records, as well as private and VA 
medical records identified by the Veteran.  The Veteran was 
also afforded VA examinations in August 2005 for the claims 
involving the ankles and pes planus, and January 2006 for the 
right knee and the ankles.

The Board notes that the Veteran argues that he was never 
examined by a specialist in the January 2006 examination.  
The report indicates, however, that the VA examiner was a 
physician specialist in occupational medicine.  Furthermore, 
the examination appears to be detailed and address the 
criteria the Board needs to adjudicate the issues before it.  
38 C.F.R. §§ 3.326, 4.1, 4.2.  The Veteran has not contended 
- nor is there any record in the file to show - that there 
has been a material change in the disability since the August 
2005 examination to warrant a reexamination.  38 C.F.R. § 
3.327(a).

While the RO did not conduct a medical inquiry in the form of 
a VA examination regarding the Veteran's service connection 
claim for the right hip, there is no evidence that the 
claimed disability may be associated with an established 
injury or disease in service.  Under these circumstances, a 
medical examination with a medical opinion is not required 
under 38 C.F.R. § 3.159(c)(4).

Lastly, he Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

New and Material Evidence

By a rating decision in June 2004, the RO denied service 
connection for low back pain/ spina bifida occulta, 
recognizing that there was a record of treatment for the low 
back in service, but no permanent or chronic disability was 
shown by the service treatment records or demonstrated by 
evidence following service.  After the RO notified the 
Veteran in August 2004 of the adverse determination and of 
his procedural and appellate rights, the Veteran did not 
perfect an appeal of the adverse determination and the 
determination became final by operation of law.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in August 2004 is summarized 
as follows:

The Veteran was on active duty from November 1976 to October 
1984.  His service treatment records reveal that his back was 
treated while in service.  In October 1979, the Veteran 
sought treatment for low back pain that he experienced while 
house painting.  The diagnosis was muscular fatigue, lower 
lumbar group.  

In May 1981, the Veteran complained of back spasms after he 
slept wrong and gave a history of no prior back injury.  He 
had a full range of motion, but was tender in the paraspinous 
region.  The diagnosis was a muscle spasm.  The Veteran was 
also seen in December 1981 for low back pain without 
radiculopathy that began after the Veteran lifted something.  
He was tender bilaterally in the paraspinous L1-S5 region.  
The diagnosis was low back strain.  In March 1983, while 
being treated and examined for his feet, X-rays revealed the 
Veteran had spina bifida occulta.

The file does not have any evidence that the Veteran received 
any medical treatment or diagnosis regarding his back from 
separation of service until the RO denied service connection 
in June 2004.

Although the prior rating decision of June 2004 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 5108, 
7105(c).

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of 
a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

In May 2005, the VA received the Veteran's application for 
service connection for a low back disorder as caused by his 
service connected feet disabilities which, for purposes of 
this appeal only, the Board is also treating as a claim to 
reopen the claim of service connection based directly upon an 
in-service injury, disease, or event.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of a permanent or chronic disability, was shown by 
the service treatment records or demonstrated by evidence 
following service.  

The RO received the following evidence since the denial for 
service connection in June 2004:

In September 2004, while being evaluated by a physician, Dr. 
F. D., for his chronic feet problems, the Veteran mentioned 
chronic right lower back pain with a sciatic type 
presentation.  A little tenderness was noted over the right 
sciatic notch, and almost no tenderness at the costovertebral 
angle.  The Veteran had fairly good extension and flexion, 
right and left lateral motion with a little bit of stiffness.  
No diagnosis, other than recent low back pain, or etiology 
was made.

In October 2004, the Veteran was evaluated by a Dr. S. B. C. 
because of a history of pain in the medial side of the right 
ankle but also pain in the right lower back radiating down 
the right hip area.  There was pain and tenderness in the 
right CBA area of the back.  X-rays of the back revealed mild 
degenerative changes in the lumbar spine with a mild lumbar 
scoliosis, but otherwise the Veteran had well maintained disc 
spaces.  The Doctor diagnosed mild facet syndrome of the 
lumbar spine.  He did not express an opinion as to the cause 
of the mild facet syndrome.

In October and December 2008, a private podiatrist, Dr. D. C. 
C., diagnosed the Veteran with capsulitis and tendonitis of 
the right ankle secondary to having guard the left foot.  By 
history, the Veteran also had right knee, hip, and back pain.  
Dr. C. stated the Veteran now had right ankle, knee, hip, and 
back pain secondary to the splinting of the left foot wall of 
which he attributed to active duty and being on his feet 
while wearing boots over a long period of time.  

These records are new and material because they were not 
previously before the RO for consideration in June 2004 and 
because they relate to the unestablished facts necessary to 
substantiate the claim, that is, medical evidence showing 
that the Veteran has a current diagnosis of a low back 
disorder, mild facet syndrome of the lumbar spine, that may 
be related to service.  A current diagnosis formed the basis 
of the prior denial by the RO when the Veteran could not 
demonstrate a permanent or chronic disability.  Since the 
absence of a current diagnosis was the basis for the prior 
denial, the new evidence, on its face, raises a reasonable 
possibility of substantiating the claim.  The original claim 
of service connection for a low back disorder is therefore 
reopened.

While this evidence is presumed credible for the purpose of 
evaluating whether to reopen his previously disallowed claim 
for service connection, it remains subject to a Board 
analysis of credibility when considering the underlying 
merits of the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  The Board, however, has determined that additional 
evidentiary development is required before considering the 
merits of the claim which is discussed in the REMAND portion 
of this decision.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated by service.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service.  38 C.F.R. § 3.303(a).

The term "disability" in 38 U.S.C.A. § 1110 means impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to 
conform to Allen; additionally, other substantive changes 
were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Right Hip Disorder

The service treatment records do not show any complaint, 
treatment, evaluation, or diagnosis concerning the right hip.  
On the basis of the service treatment records, any right hip 
disorder was not affirmatively shown to have had onset during 
service. 38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. § 3.303(a).

After service, the first medical evidence concerning the 
right hip occurred in October 2004 when a private physician, 
Dr. S. C. noted the Veteran complained of right lower back 
pain radiating down to the right hip.  After X-rays disclosed 
mild degenerative changes in the lumbar spine, the diagnosis 
was mild facet syndrome of the lumbar spine.  No diagnosis 
was made concerning the right hip.

In April 2005, Dr. K, another private physician, noted 
generally that any problems the Veteran was experiencing on 
his right side was not due to any medical conditions or 
disabilities of his left foot including a right sided injury 
occurring as a result of overusing the right side to 
compensate for the left.

In May 2005, the Veteran complained in a telephone call to VA 
of pain in the right hip.  

In October 2008, Dr. D. C. C., a private podiatrist evaluated 
the Veteran mostly for right ankle pain, but noted by 
history, the Veteran also stated his hip had been bothering 
him.  Dr. C. expressed the opinion that his pain resulted 
from a splinting mechanism due to the chronicity of the left 
foot with severe contractures and due to standing in service 
and the boots the Veteran had to wear at the time.

Except for the Veteran's complaints of pain, there is no 
other medical evidence to support his claim that he currently 
has a right hip disorder whether caused by his feet 
disabilities or directly by any disease, injury, or event in 
service.  There is no evidence of hip pathology by X-ray or 
by clinical finding.  There is no evidence of internal 
derangement, of limitation of hip movement, flexion or 
extension, of ligament instability, or of impairment to the 
thigh or femur.

VA generally does not find service connection for symptoms 
alone, such as musculoskeletal pain, without an identified 
basis for those symptoms.  As no underlying pathology has 
been diagnosed or identified, the Veteran's pain, standing 
alone, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 
1356, 1360-62 (Fed. Cir. 2001).  Thus, the evidence against 
the claim is the lack of evidence of a current disability.  

The Board acknowledges that the Veteran's private podiatrist, 
Dr. D.C.C. relates any history of hip pain of the Veteran to 
his feet disabilities.  The private podiatrist, however, did 
not express an opinion, diagnosis, or identify what hip 
condition causing the pain was caused or aggravated by the 
feet disabilities created a.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  For this 
reason, the Board does not find the medical opinion of Dr. C 
persuasive on the question of secondary service connection 
for right hip pain because he has not identified exactly what 
condition in the right hip resulted from the Veteran's left 
foot medical problems.

As for the Veteran's statements and testimony, where, as 
here, the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to substantiate the claim.  The Veteran as a 
layperson is not competent to offer an opinion on medical 
causation, and consequently his statements and testimony do 
not constitute favorable medical evidence to substantiate the 
claim.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).

Without evidence of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Because the medical evidence does 
not establish that the Veteran has a current diagnosis 
involving the right hip in this case, the Board finds that 
the Veteran is not entitled to service connection for a right 
hip.  Thus, the Board finds that the preponderance of 
evidence is against the claim for service connection for a 
right hip disorder on a secondary basis.

Left Ankle Disorder

Service records are negative for any diagnosis or treatment 
of the left ankle.  The Veteran did suffer an in-service 
injury when a tow tractor ran over his left foot crushing the 
fifth toe of the left foot.  After the accident, the Veteran 
underwent two operations in service on the fifth toe of his 
left foot, to include a resection of the mid portion of the 
proximal phalange.  It does not appear the left ankle area 
was injured or involved in the subsequent operations.

After service, the Veteran continued to have left foot 
problems requiring additional left foot surgeries: a bone 
excision in 1989 and a hammertoe correction of the left 4th 
toe at the proximal interphalangeal joint in January 2004.  
Again, the medical records do not document any left ankle 
involvement.

In a similar manner, the record reveals extensive evaluations 
and non-surgical treatment for his left foot, but there were 
no complaints, tests, studies, treatment, or diagnosis 
involving the left ankle.

In June 1994, when the Veteran underwent surgery on his right 
fifth toe because of ambulation difficulties, the Veteran was 
also experiencing left heel pain, but that condition was 
treated with orthotics and do not indicate left ankle 
involvement.

The Veteran was afforded a VA examination in August 2005 for 
his service connected pes planus disability.  His ankles were 
also examined, however, and they both appeared within normal 
including range of motion.  

In January 2006, the Veteran was afforded a VA examination of 
his right ankle, but the left ankle was examined as well.  He 
reported symptoms with the right ankle such as pain, 
stiffness, and swelling, but did not report any symptoms 
concerning his left ankle.

Examination of the feet did not reveal any signs of abnormal 
weight bearing.  The Veteran's posture and gait was within 
normal limits.  He asserted he used a cane for ambulation 
because of knee and ankle pain; but the examiner noted the 
Veteran did not put any weight bearing on the cane.  Neither 
ankle showed signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, guarding of movement, or 
deformity.

The Veteran's dorsiflexion range was to 20 degrees and 
plantar flexion to 45 degrees in both ankles.  Although pain 
was noted at the end of the range of motion in the right 
ankle, no pain was noted in the left ankle.  No additional 
limitations were noted with the left ankle.  The left ankle 
x-rays were within normal limits.  The examiner determined 
did not make any clinical findings concerning the left ankle.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Without evidence of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223. 225 (1992).  

In this instance, there has not been any medical evidence 
that the Veteran has any problem, even pain, in the left 
ankle.  Because the medical evidence does not establish that 
the Veteran has a current diagnosis involving the left ankle 
in this case, the Board finds that the Veteran is not 
entitled to service connection for a left ankle disorder.  
Thus, the Board finds that the preponderance of evidence is 
against the claim for service connection for a left ankle 
disorder caused by service or on a secondary basis.

Increased Evaluation for Pes Planus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses, proportionate to the 
severity of these several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

Terms such as 'mild,' 'slight,' 'moderate,' and 'severe,' are 
not defined in VA regulations and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Under Diagnostic Code 5276, a noncompensable evaluation is 
assigned for mild pes planus with symptoms relieved by a 
built-up shoe or arch support.  A 10 percent evaluation is 
for assignment for a moderate disability with evidence of 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet whether the disability is unilateral or bilateral.  
For a severe pes planus disability, the rating criteria 
contemplates objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use with 
characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent 
evaluation for a bilateral disability.  Lastly, 30 and 50 
percent evaluations may be assigned for unilateral and 
bilateral pes planus, respectively, that is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation that is not improved by 
orthopedic shoes or appliances.

Under Diagnostic Code 5284, for other disabilities of the 
foot, a 10 percent evaluation is for assignment for a 
moderate disability of the foot, 20 percent for a moderately 
severe disability of the foot, and 30 percent for a severe 
disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  It is noted that actual loss of use of a foot is to be 
rated 40 percent disabling, as provided by Diagnostic Code 
5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167.

Factual Background

The Veteran contends that the current evaluation assigned for 
his bilateral pes planus, 10 percent, does not accurately 
reflect the severity of disability manifested for each foot. 
He maintains, in substance, that the symptomatology he 
experiences warrants a higher evaluation.

Currently, besides the bilateral pes planus, the Veteran is 
service connected for the residuals of the crushing injury to 
the left fifth metatarsal head injury, currently evaluated at 
10 percent, and surgery scars on the left foot, currently 
evaluated as non-compensable.  Both disabilities arose from 
the in-service injury when a tow tractor ran over his left 
foot crushing the fifth toe of the left foot.  

VA outpatient records, private records, and past x-rays 
indicate the Veteran's long history of left foot treatment to 
include diagnoses of hammertoes on all toes of the left foot, 
arthritis of the left foot, clawing of the fourth and fifth 
toe of the left foot, calcaneal spurs, pain, and four 
surgeries.  On his right foot, the Veteran has had 
arthoplasty surgery on the right fifth toe in June 1994.

At all relevant times during this appeal, private and VA 
treatment records do not show any specific evaluation of or 
specific treatment for pes planus.

The Veteran's pes planus disability was determined service 
connected in a May 2002 ratings decision.  In May 2005, the 
Veteran filed the current claim for an increased rating.  

In August 2005, the VA provided an examination of the 
Veteran's pes planus disability.  He complained of an 
abnormal gait that developed in 1977 and progressively 
worsened because of foot deformities.  According to the 
Veteran, one problem that developed was his flat feet.  He 
reported 3 surgeries on the left fifth toe and one surgery on 
the right fifth toe.  He also has had one surgery on the 
fourth left toe for hammertoe.  The pain has gotten 
progressively worse and he is stiff and sore at the end of 
his work day as his work involves standing.  His complaints 
involve pain, stiffness, and fatigue.  He uses arch supports 
and antiinflammatory medication.  His functional impact is 
that he can not run or do high impact.  He described losing 
several days of work in a year.

Upon examination, the Veteran did not reveal any signs of 
abnormal weightbearing.  Posture was normal.  The Veteran was 
using a cane the day of the examination, but stated he could 
work eight hours a day without a cane.  His gait was safe and 
steady, but slow.  Both ankles were within normal limits and 
had normal dorsiflexion and plantarflexion range of motion.  
There was no further diminution due to pain, fatigue, 
weakness, lack of endurance, or incoordination.

Turning to the feet and toes, the examiner noted a slight pes 
planus.  He also elicited bilateral interphalangeal joint 
tenderness.  There was no edema, disturbed circulation, 
weakness, or atrophy.  There was no valgus, inward rotation, 
medial tilting, marked pronation, claw foot, drop foot, or 
varus deformity.  Palpation of plantar surface of the feet 
reveals a slight bilateral tenderness.  Examination of the 
Achilles tendon revealed good alignment.  Dorsiflexion of the 
toes produced pain in some toes bilaterally. There also was 
bilateral moderate tenderness on palpation of the metatarsal 
heads.  All toes demonstrated hammertoes.  There was no 
Morton's metatarsalgia or halluces rigidus.  Bilateral 
moderate halluces valgus was present.

X-rays of the right foot demonstrated 30 degree halluces 
valgus with hammertoes.  There were no acute fractures or 
dislocations.  Bony mineralization was normal.  Weight 
bearing x-rays demonstrated a more pronounced halluces valgus 
to 45 degrees with increasing pes planus.  As to the left 
foot, hammertoes were observed but the proximal phalanx head 
of the left toe was missing demonstrating a postoperative 
change.  No acute fractures or dislocations were seen.  The 
left foot weightbearing x-rays demonstrated 30 degree 
halluces valgus with hammertoes.  The diagnosis was bilateral 
pes planus and the main subjective complaint was pain in his 
feet.  Objectively, he had tenderness, halluces valgus, and 
hammertoes.

In October 2005, it was noted the Veteran had bilateral 
intractable plantar keratosis on the fifth metatarsal head, 
passively correctable claw on the left two through five toes, 
and hallux valgus interphalanges.

Analysis

While there is evidence of bilateral foot pain with range of 
motion and manipulation, there were no abnormalities of the 
weight-bearing lines, deformities, edema, or calluses noted.  
While the Veteran describes pain with walking and standing, 
there is no evidence of weakness, excess fatigability, pain 
on movement, swelling, or atrophy that raises the level of 
pain to the next higher evaluation.  Therefore, the criteria 
for a 30 percent rating under Diagnostic Code 5276, namely, 
marked deformity, pain on manipulation and use accentuated, 
swelling on use, or characteristic callosities, have not been 
demonstrated considering 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The Board has considered the application of other Diagnostic 
Codes in order to afford the Veteran a higher rating but does 
not find any raised by the medical evidence.  For instance, 
the Veteran's functional limitation equates to moderate 
disability of the left foot and warrants a 10 percent rating, 
his current rating under Diagnostic Code 5284.  The degree of 
impairment, however, does not equate with moderately severe 
foot impairment under Diagnostic Code 5284 as the remaining 
function does not impair his daily activities, beyond running 
or high impact activities, or his employment as he is able to 
generally complete eight hour work day while standing.

The Board notes that many of the Veteran's complaints 
concerning the pes planus disability are either already 
accounted for in the rating, e.g., the Veteran's complaints 
of pain and weakness of the feet, or are encompassed in the 
other service connected disabilities such as the residuals of 
the crush injury to the fifth left metatarsal.

As the assigned evaluation reflects the actual degree of 
impairment shown since the date of the Veteran's filing for 
an increased rating for the service connected pes planus, 
there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a rating 
higher than 10 percent for pes planus, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then a veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria as the Veteran has not required 
frequent periods of hospitalization and there has been no 
marked interference of employment attributed to his 
disabilities.

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

As new and material evidence for service connection for a low 
back disorder has been presented, the previously denied claim 
for service connection is reopened, and to this extent only, 
the appeal is granted.

Service connection for a right hip injury to include as 
secondary to service connected bilateral pes planus and 
residuals of a crush injury to the left fifth metatarsal head 
is denied.

Service connection for a left ankle injury to include as 
secondary to service connected bilateral pes planus and 
residuals of a crush injury to the left fifth metatarsal head 
is denied.

An evaluation higher than 10 percent for bilateral pes planus 
is denied.


REMAND

In service, the Veteran was seen three times, in October 
1979, in May 1981, and December 1981 for low back pain.  In 
addition, in-service x-rays in March 1983 revealed spina 
bifida occulta.

Doctor S. B. C. has diagnosed that the Veteran mild facet 
syndrome of the lumbar spine.  He did not express an opinion 
as to what caused the mild facet syndrome.

In October and December 2008, a private podiatrist, Dr. D. C. 
C., stated the Veteran now had back pain secondary to the 
splinting of the left foot wall of which he attributed to 
active duty and being on his feet while wearing boots over a 
long period of time.  

In light of the above, that is, in-service complaints of back 
pain and the post-service evidence of a current low back 
disorder, the Board determines that additional evidentiary 
development is required before considering the merits of the 
claim.  An examination is necessary to determine whether the 
Veteran's in-service incidents of low back pain or the spina 
bifida occulta resulted in, caused, or aggravated the mild 
facet syndrome of the lumbar spine.  An examination is also 
needed to determine whether, as Dr. C has surmised, the 
Veteran's service connected feet disabilities caused or 
aggravated the Veteran's current back symptomatology.

As to the claim for service connection for a right knee 
disorder, the service treatment records do not show any 
complaint, treatment, evaluation, or diagnosis concerning the 
right knee.  

In April 2005, Dr. K, a private physician, noted generally 
that any problems the Veteran was experiencing on his right 
side was not due to any medical conditions or disabilities of 
his left foot including a right sided injury occurring as a 
result of overusing the right side to compensate for the 
left.

In June 2005, the Veteran complained of "recent" pain in 
the right knee and the assessment was arthralgia of the right 
knee.

In September 2005, the Veteran stated that his right knee was 
bothering him and the diagnosis was a mild strain of the 
right knee due to chronic foot pain and use of the cane.

The Veteran underwent a VA examination for his right knee in 
January 2006.  At that time, the examiner determined that the 
Veteran did not have a current disorder of the right knee 
because there was no pathology to form a diagnosis.  

In October 2008, Dr. D. C. C., a private podiatrist evaluated 
the Veteran mostly for right ankle pain, but offered the 
opinion that his knee pain was caused by a splinting 
mechanism due to the chronicity of the left foot with severe 
contractures as well as his standing in service and the boots 
the Veteran had to wear at the time.

Because there is conflicting evidence as to whether the 
Veteran in fact suffers currently from a right knee disorder, 
that is, a current diagnosis, and whether any such right knee 
disorder is caused by, related to, or aggravated by an in-
service injury, disease, or event, including his service 
connected feet disabilities, the Board finds further 
development is needed under the duty to assist before the 
Board adjudicates the claim.

Finally, as to the right ankle, the Veteran seeks service 
connection for a right ankle disorder that he contends was 
caused by his service connected bilateral pes planus 
disability.  Service treatment records are negative for any 
diagnosis or treatment of the right ankle.  

In late January 2004, the Veteran was diagnosed tendonitis of 
the right ankle.
 
In October 2004, the Veteran was evaluated by a Dr. S. B. C. 
who diagnosed tendonitis of the right ankle brought about by 
pronation and abnormal walking following his left foot 
surgery.  

In April 2005, the Veteran sought treatment from a private 
podiatrist, Dr. P. A. K., due to pain he experienced on the 
inside of the right ankle.  The podiatrist elicited some 
tenderness back along the "tib-post" but the range of 
motion in the ankle was good.  Dr. K concluded that any 
right-sided disorders, or, as he termed them, "events" are 
unrelated and not caused by overloading or compensation on 
that side.

The Veteran was afforded a VA examination in August 2005 for 
his service connected pes planus disability where the 
examiner also examined his ankles.  Both appeared within 
normal limits and his range of motion bilaterally was 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion.  

In October 2005, the Veteran was seen at VA for medial right 
ankle pain secondary to tib post insufficiency and also with 
intractable plantar keratosis bilaterally in the metatarsal 
heads.

In January 2006, the Veteran was afforded a VA examination of 
his right ankle.  He reported pain, stiffness, and swelling.  
The examiner did not reach a diagnosis concerning the right 
ankle because there was no pathology to render a diagnosis.  

In October and December 2008, a private podiatrist, Dr. D. C. 
C., diagnosed the Veteran with capsulitis and tendonitis of 
the right ankle secondary to having guard the left foot.  

Because there is conflicting evidence as to whether the 
Veteran in fact suffers currently from a right ankle 
disorder, that is, a current diagnosis, and whether any such 
right ankle disorder is caused by, related to, or aggravated 
by an in-service injury, disease, or event, or his service 
connected feet disabilities, the Board finds further 
development is needed under the duty to assist before the 
Board adjudicates the claim.

As the evidence of record does not contain sufficient medical 
evidence to decide the claim, further evidentiary development 
is needed under the duty to assist.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his low back disorder.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and offer comments and 
an opinion as to whether the Veteran has 
a low back disorder that is causally or 
etiologically related to symptomatology 
or treatment shown in the Veteran's 
service treatment records, or to any 
other documented incident of active 
service.  The examiner should 
specifically comment on whether any 
currently diagnosed low back disorder is 
causally or etiologically related to any 
back pathology shown during service or is 
caused or aggravated by the Veteran's 
service connected feet disabilities.  

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that 
is possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

2.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his right knee disorder.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and offer comments and 
an opinion as to whether the Veteran has 
a current right knee disorder that is 
causally or etiologically related to 
symptomatology or treatment shown in the 
Veteran's service treatment records, or 
to any other documented incident of 
active service.  The examiner should 
specifically comment on whether any 
currently diagnosed right knee disorder 
is causally or etiologically related to 
the Veteran's service connected feet 
disabilities or aggravated by the 
Veteran's service connected feet 
disabilities.  

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that 
is possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

3.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of the tendonitis of the right 
ankle.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and offer comments and 
an opinion as to whether the Veteran has 
tendonitis of the right ankle that is 
causally or etiologically related to 
symptomatology shown in the Veteran's 
service treatment records, or to any 
other documented incident of active 
service.  The examiner should 
specifically comment on whether any 
currently diagnosed tendonitis of the 
right ankle is causally or etiologically 
related to the service connected feet 
disabilities or aggravated by the 
Veteran's service connected feet 
disabilities.  

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare-up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the examiner determines that the 
aggravation occurred, to the extent that 
is possible, he or she should provide the 
approximate degree of severity of the 
aggravated disability (the baseline level 
of functional impairment) before the 
onset of aggravation (e.g., slight then, 
moderate now).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


